Exhibit 10.28

 

TERMINATION AGREEMENT

 

This TERMINATION AGREEMENT (“Agreement”) is made and entered into as of the 15th
day of May, 2003, by and between COLINAS CROSSING LP, a Delaware limited
partnership (“Landlord”), i2 TECHNOLOGIES US, INC., a Nevada corporation
(“Tenant”) and i2 TECHNOLOGIES, INC., a Delaware corporation (“Original
Tenant”).

 

RECITALS:

 

A.    Landlord and Original Tenant, Tenant’s predecessor in interest, entered
into that certain Lease dated August 3, 1999 (“Original Lease”) whereby Landlord
leased to Original Tenant substantially all of the Rentable Area (as defined in
the Original Lease) in that building (the “Building”) located in Dallas, Texas,
known as Two Colinas Crossing, and having as its address 11511 Luna Road,
situated on a tract of land more particularly described on Exhibit A attached
hereto (the “Land”). The space in the Building encumbered by the Lease is
referred to herein and in the Lease as the “Premises”. The Original Lease was
amended by Landlord and Original Tenant pursuant to a certain First Amendment to
Lease dated as of July 1, 2001 (the “First Amendment”).

 

B.    Prior to entering into the Original Lease, Landlord and Original Tenant
entered into (i) a certain Lease (the “Building One Lease”) pursuant to which
Original Tenant leased substantially all the space in a building adjacent to the
Building, known as One Colinas Crossing, and (ii) a certain Development
Agreement (the “Development Agreement”) pursuant to the terms of which, among
other things, Landlord granted to Original Tenant certain rights to lease
additional space, and agreed to certain restrictions regarding the sale and
development of other tracts of land in the Colinas Crossing Office Park owned by
Landlord that are more particularly referred to in the Development Agreement as
the “Building 2 Site”, “Building 3 Site” and the “Building 4 Site”. The Building
2 Site is the Land; the Building 3 Site and the Building 4 Site are more
particularly described in the Development Agreement.

 

C.    Original Tenant assigned all of its right, title and interest in the
Original Lease to Tenant. Tenant is a wholly-owned subsidiary of Original
Tenant. As of February     , 2003, Landlord and Tenant amended and restated the
First Amendment pursuant to a certain Amended and Restated First Amendment to
Lease (the “Amended Amendment”; the Original Lease as amended by the Amended
Amendment is referred to herein as the “Lease”). Original Tenant did not assign
its rights under the Development Agreement to Tenant.

 

D.    Tenant has vacated the Premises and Landlord and Tenant mutually desire to
terminate the Lease and the Development Agreement, all on and subject to the
terms and conditions hereof.

 

NOW, THEREFORE, for and in consideration of the mutual covenants and promises
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:



--------------------------------------------------------------------------------

1.    Definitions.    Except as defined herein to the contrary, all terms
utilized in this Agreement shall have the same meanings as the defined terms in
the Lease.

 

2.    Termination Consideration.    In consideration for Landlord’s agreement to
terminate the Lease and in settlement of all future rent and obligations of
Tenant under the Lease, Tenant agrees to: (A) prior to or contemporaneously with
the execution and delivery of this Agreement, (i) cause Original Tenant to
execute and deliver to Landlord a promissory note (the “Note”) in the principal
amount of $6,800,000.00 in the form attached hereto as Exhibit B, (ii) execute
and deliver to Landlord the Bill of Sale (as defined below), and (iii) deliver
to Landlord a current UCC and lien search in the name of Tenant and Original
Tenant satisfactory to Landlord (the instruments and documents referred to in
clauses (i), (ii) and (iii) preceding are collectively referred to as the
“Closing Documents”), and (B) pay to Landlord cash (the “Cash Payment”) by wire
transfer pursuant to the wiring instructions set forth on Exhibit C hereto, the
sum of $7,597,184.50 within one business day after the date of this Agreement.

 

3.    Termination of the Lease.    Landlord acknowledges receipt of the Closing
Documents. Subject to Landlord’s receipt of the Cash Payment, Landlord and
Tenant hereby terminate the Lease in its entirety. The termination shall become
effective automatically upon Landlord’s receipt of the Cash Payment (the date
upon which the Cash Payment is received is referred to herein as the “Effective
Date”). Tenant hereby surrenders the Premises to Landlord as of the Effective
Date, and Landlord accepts the Premises, “AS IS” in its present condition and
without any representations or warranties of any kind except with respect to
Tenant Excluded Matters or as expressly set forth in this Agreement. Landlord
and Tenant shall be relieved of all of their respective obligations to each
other arising under the Lease, which accrue prior to, on or after the Effective
Date effective as of the Effective Date; provided, however, (i) Tenant shall
remain liable for, and the release in Section 14.A below shall not apply to, any
Tenant Excluded Matters (as defined below), and (ii) Landlord shall remain
liable for, and the release in Section 14.B shall not apply to, any Landlord
Excluded Matters (as defined below). Ownership of all Tenant Improvements
located in the Premises shall vest in Landlord automatically upon the
termination of the Lease.

 

4.    No Default.    Landlord and Tenant hereby agree that (i) all rent and
other sums due and payable by Tenant under the Lease for the period prior to the
Effective Date have been paid in full, and (ii) no default has occurred and is
continuing under the Lease or the Development Agreement as of the Effective
Date.

 

5.    Furniture and Personal Property.    Attached hereto as Exhibit D is a list
of furniture and other personal property (collectively, the “Listed Personal
Property”) that is owned by Tenant and currently located in the Premises. Tenant
hereby agrees to convey to Landlord good title to the Listed Personal Property
pursuant to a bill of sale in the form attached hereto as Exhibit E, free and
clear of all encumbrances and claims of title. Landlord has made a complete
examination and inspection of the Listed Personal Property and accepts the same
in its current condition, AS-IS, WHERE IS, without recourse to Tenant. Tenant
makes no representations or warranties of any kind whatsoever with respect to
the Personal Property, whether implied or express, except as expressly set forth
in this Paragraph 5 or in the bill of sale. All implied warranties with respect
thereto, including but not limited to those of merchantability and fitness



--------------------------------------------------------------------------------

for a particular purpose, are expressly negated and waived. Tenant confirms to
Landlord that it has removed all other trade fixtures and personal property
owned by Tenant, Original Tenant or any of their respective employees, located
in the Premises and any trade fixtures or other property located in the Premises
other than the Listed Personal Property shall be deemed to be abandoned by
Tenant and may be removed and disposed of by Landlord at such times and in such
manner as Landlord determines is necessary or appropriate (which removal and
disposition shall be without cost to Tenant). Tenant hereby waives and releases
all claims and interests it may have to any personal property located in or on
the Premises on the date of this Agreement, including specifically, the Listed
Personal Property.

 

6.    Removal of Tenant Signage.    Tenant covenants and agrees to remove or
cause the removal of Tenant’s logo located on the front and back of the exterior
of the Building and Tenant’s name and logo (including “Two i2 Place”) located on
the monument signage situated in the front of the Building and to promptly
repair any damage to the Building and/or monument signs caused by such removal.
Tenant agrees to comply with its obligations under this Section within 30 days
from the date of this Agreement.

 

7.    Installation of Switches.    Tenant covenants and agrees that on or before
May 30, 2003, Tenant shall (i) rack mount the Catalyst 5500 switches in the
Premises (which switches are currently located in Building One) in the
intermediate distribution frames in the Premises from which the Catalyst 6500
switches were removed, (ii) connect power to the Catalyst 5500 switches, and
(iii) power them up. On May 30, 2003, Tenant will demonstrate that the
installation of the switches has occurred as provided in this Section 7 and
verify the equipment inventory associated with such switches. All of the
foregoing shall be accomplished at Tenant’s sole cost and expense.

 

8.    No Reconciliation of Operating Expenses.    The Lease requires Tenant to
pay to Landlord as Additional Rent Tenant’s Pro Rata Share of the increase in
Operating Expenses over the Base Operating Expenses. Prior to the date of this
Agreement, Tenant has been paying to Landlord Tenant’s Pro Rata Share of the
Estimated Operating Expense Increase for calendar year 2003. Landlord and Tenant
agree that there will be no reconciliation of the payments made by Tenant with
respect to Operating Expenses for the periods prior to the date of this
Agreement with respect to the actual Operating Expenses for such periods. Each
party waives and releases all claims it has or may have against the other if and
to the extent the amounts paid by Tenant for its Pro Rata Share of Operating
Expenses vary from the actual Operating Expenses for all such periods.

 

9.    No Adjustment of Base Rent or Tenant’s Electricity Charge.    Base Rent is
payable by Tenant in advance each month and Tenant’s Electricity Charge is
payable by Tenant in arrears each month. There shall be no pro ration of Base
Rent or Tenant’s Electricity Charge for the month in which the Effective Date
occurs and each party waives and releases all claims it has or may have against
the other to the extent the amounts paid or owed for such month do not offset
one another.

 

10.    No Proration of Ad Valorem Taxes.    The Lease requires Tenant to pay to
Landlord as Additional Rent the amount by which Tenant’s Pro Rata Share of ad
valorem taxes



--------------------------------------------------------------------------------

assessed against the Project exceeds the Tax Stop. Prior to the date of this
Agreement, Tenant has been paying to Landlord its monthly share of the Estimated
Tenant’s Tax Obligation for calendar year 2003. Landlord and Tenant agree that
there will be no reconciliation of the payments made by Tenant with respect to
Tenant’s Tax Obligation for calendar year 2003 or any other period prior to the
date of this Agreement. Each party waives and releases all claims it has or may
have against the other if and to the extent the amounts paid by Tenant for
Tenant’s Tax Obligation vary from the actual Tenant’s Tax Obligation for all
such periods.

 

11.    Termination of Development Agreement.    Landlord and Original Tenant
hereby terminate the Development Agreement in its entirety and agree neither
party has any further obligation, one to the other, under the Development
Agreement as of the date of this Agreement. Specifically, the Building 2 Option,
the Building 3 Option and the Building 4 Option (as such terms are defined in
the Development Agreement) and the restrictions on sale, conveyance, development
and leasing in Section 5 of the Development Agreement are of no further force or
effect as of the date of this Agreement.

 

12. Brokers.

 

A.    Tenant agrees that it has been represented by Trammell Crow Company or an
affiliate of Trammell Crow Company (“Tenant’s Broker”) pursuant to a written
agreement and is solely responsible for the payment of any commission or other
compensation arising out of the transactions contemplated in this Agreement.
Each party to this Agreement represents and warrants to the other party that
such party has had no dealings with any person, firm, agent, or finder in
connection with the negotiation of this Agreement and/or the consummation of the
purchase and sale contemplated herein, other than Tenant’s Broker, and no real
estate broker, agent, attorney, person, firm, or entity, other than Tenant’s
Broker, is entitled to any commission or finder’s fee in connection with this
transaction as the result of any dealings or acts of such party. Each party
hereby agrees to indemnify, defend, protect, and hold the other party harmless
from and against any costs, expenses, or liability for compensation, commission,
fee, or charges that may be claimed by any agent, finder, or other similar
party, by reason of any dealings or acts of the indemnifying party.

 

B.    Landlord also acknowledges that Tenant has agreed to pay to the Staubach
Company (“Staubach”) a real estate commission equal to 4.5% of the purchase
price for the Premises if Landlord enters into the Haggar Contract and sells the
Premises to Haggar pursuant to the Haggar Contract (the “Staubach Commission”).
Landlord confirms to Tenant that it has entered into a separate agreement with
Staubach regarding the Staubach Commission and such agreement expressly provides
that it supersedes the agreement with Tenant and is in lieu of any compensation
payable to Staubach by Tenant. A true and correct copy of the agreement is
attached hereto as Exhibit G.

 

13.    Representations

 

A.    Landlord represents to Tenant that (i) the execution, delivery and
performance of this Agreement by Landlord and all other documents referenced
herein or ancillary hereto to which it is a party and the consummation of the
transactions contemplated herein by Landlord



--------------------------------------------------------------------------------

are within its partnership powers, are not in contravention of law or of the
terms of its partnership agreement or any amendments thereto and have been duly
authorized by all appropriate action, (i) it has not made any assignment,
transfer, conveyance or other disposition of the Lease, any interest in the
Lease, the Development Agreement or any interest in the Development Agreement or
any of the Landlord Released Matters (as defined below), and (iii) it has no
claim or cause of action against Tenant or Original Tenant under any
indemnification or other provision of the Lease or the Development Agreement.

 

B.    Tenant represents to Landlord that (i) the execution, delivery and
performance of this Agreement by Tenant and all other documents referenced
herein or ancillary hereto to which it is a party and the consummation of the
transactions contemplated herein by Tenant are within its corporate powers, are
not in contravention of law or of the terms of its Articles of Incorporation,
Bylaws or any amendments thereto and have been duly authorized by all
appropriate action, (ii) it has not made any assignment, sublease (which has not
been terminated prior to the Effective Date), transfer, conveyance or other
disposition of the Lease or any interest in the Lease or any of the Tenant
Released Matters, (iii) it has not removed or authorized the removal of any of
the Listed Personal Property, (iv) it owns the Listed Personal Property free and
clear of all liens, security interests and claims of third parties and none of
the financing statements disclosed by the UCC Searches (as defined below) relate
to the Listed Personal Property, (v) it has no claim or cause of action against
Landlord under any indemnification or other provision of the Lease, and (vi) the
value of the obligations from which Tenant is being relieved of by virtue of the
termination of the Lease and the giving of the release in Section 14 below,
exceed the value of the consideration being given by Tenant.

 

C.    Original Tenant represents to Landlord that (i) the execution, delivery
and performance of this Agreement by Original Tenant and all other documents
referenced herein or ancillary hereto to which it is a party, including
specifically, the Note, and the consummation of the transactions contemplated
herein by Original Tenant are within its corporate powers, are not in
contravention of law or of the terms of its Articles of Incorporation, Bylaws or
any amendments thereto and have been duly authorized by all appropriate action,
(ii) it has not made any assignment, sublease, transfer, conveyance or other
disposition of the Development Agreement or any interest in the Development
Agreement or any of the Tenant Released Matters, (iii) Tenant owns the Listed
Personal Property free and clear of all liens, security interests and claims of
third parties and none of the financings statements disclosed by the UCC
Searches relate to the Listed Personal Property, and (iv) it has no claim or
cause of action against Landlord under any indemnification or other provision of
the Lease or the Development Agreement.

 

D.    Tenant and Original Tenant acknowledge and confirm that (a) Tenant has
provided to Landlord certain financing statements (the “UCC Searches”) executed
by Tenant or Original Tenant that contain descriptions of property subject to
security interests in favor of creditors of Tenant or Original Tenant, (b) the
descriptions of the property in the UCC Searches are, in some cases, general in
nature and may include categories of personal property that are the same or
similar to categories of personal property that constitute the Listed Personal
Property, and (c) the delivery of the UCC Searches is not intended and shall not
be construed to adversely effect, qualify or limit Tenant’s or Original Tenant’s
representations regarding the Listed Personal Property contained in paragraphs B
and C above respectively.



--------------------------------------------------------------------------------

14.    Release of Claims.

 

A.    Landlord does hereby fully, irrevocably and unconditionally release and
discharge Tenant, Original Tenant and their respective officers, directors,
shareholders, principals, predecessors, employees, agents, successors and
assigns (collectively, the “Tenant Released Parties”) of and from any and all
claims, actions, cross-actions, demands, causes of action, damages, costs,
expenses, losses and liabilities, lawsuits, debts, accounts, covenants,
agreements, obligations and remedies, of any and every kind or nature, that
arise under or in connection with, or which relate to the Lease, the Premises
and/or the Development Agreement, any transactions associated therewith, or any
act, omission, event or occurrence related thereto other than Tenant Excluded
Matters (the matters so released and discharged are referred to collectively as
the “Landlord Released Matters”), including without limitation, all Landlord
Released Matters that are known or unknown, direct and/or indirect, existing at
law or in equity, of whatsoever kind of character, whether heretofore or
hereafter accruing, asserted or unasserted, for or because of any matter or
thing done, omitted, or suffered to be done by any of the Tenant Released
Parties prior to, including or after the date of the actual execution of this
Agreement, INCLUDING ANY CLAIMS BASED IN WHOLE OR IN PART OF THE NEGLIGENCE OR
STRICT LIABILITY OF SUCH TENANT RELEASED PARTIES. Nothing in this release is
intended or shall be construed to release Tenant or any of the Tenant Released
Parties from any Tenant Excluded Matter. For the purposes of this Agreement, the
term “Tenant Excluded Matter” shall mean (i) any express representation,
warranty or agreement of Tenant made in this Agreement or any of the Closing
Documents, and (ii) any loss, cost or expense suffered or incurred by Landlord
as a consequence of any claims made by a third party as a result of any
dealings, acts or occurrences between such third party and Tenant that relate to
the Premises and arose prior to the Effective Date.

 

B.    Tenant and Original Tenant do hereby fully, irrevocably and
unconditionally release and discharge Landlord, its partners and their officers,
directors, shareholders, principals, predecessors, employees, agents, successors
and assigns (collectively, the “Landlord Released Parties”) of and from any and
all claims, actions, cross-actions, demands, causes of action, damages, costs,
expenses, losses and liabilities, lawsuits, debts, accounts, covenants,
agreements, obligations and remedies, of any and every kind or nature, that
arise under or in connection with, or which relate to the Lease, the Premises
and/or the Development Agreement, any transactions associated therewith, or any
act, omission, event or occurrence related thereto other than Landlord Excluded
Matters (the matters so released and discharged are referred to collectively as
the “Tenant Released Matters”), including without limitation, all Tenant
Released Matters that are known or unknown, direct and/or indirect, existing at
law or in equity, of whatsoever kind of character, whether heretofore or
hereafter accruing, assert or unasserted, for or because of any matter or thing
done, omitted, or suffered to be done by any of the Landlord Release parties
prior to, including or after the date of the actual execution of this Agreement,
INCLUDING ANY CLAIMS BASED IN WHOLE OR IN PART OF THE NEGLIGENCE OR STRICT
LIABILITY OF SUCH LANDLORD RELEASED PARTIES. Nothing in this release is intended
or shall be construed to release Landlord or any of the Landlord Released
Parties from any Landlord Excluded Matter. For the purposes of this Agreement,
the term “Landlord Excluded Matter” shall mean (i) any express representation or
agreement of Landlord made in this Agreement or any of the Closing Documents,
and (ii) any loss, cost or expense suffered or incurred by Tenant as a
consequence of any claims made by a third party as a result of any



--------------------------------------------------------------------------------

dealings or acts or occurrences between such third party and Landlord that
relate to the Premises and arise after the Effective Date.

 

15.    Release of Memorandum of Lease.    Concurrently with the execution and
delivery of this Agreement, Landlord, Original Tenant and Tenant are executing a
release of the Memorandum of Lease (the “Lease Memorandum Release”) recorded in
Volume 99152, Page 01119 of the Real Property Records of Dallas County, Texas,
in the form attached hereto as Exhibit H. Landlord shall cause the Lease
Memorandum Release to be filed in the Real Property Records of Dallas County,
Texas within 15 days after the Effective Date.

 

16.    Release of Memorandum of Development Agreement.    Concurrently with the
execution and delivery of this Agreement, Landlord and Original Tenant are
executing a release of the Memorandum of Development Agreement (the “Development
Agreement Release”) recorded in Volume 999059, Page 05504 of the Real Property
Records of Dallas County, Texas, in the form attached hereto as Exhibit I.
Landlord shall cause the Development Agreement Release to be filed in the Real
Property Records of Dallas County, Texas within 15 days after the Effective
Date.

 

17.    Tenant’s Plans.    Prior to May 30, 2003, Tenant will either (i) deliver
to Landlord a copy, at Landlord’s cost and expense, of any plans and
specifications in Tenant’s possession regarding the interior construction work
performed by Tenant in the Premises not being removed by Tenant, or (ii) provide
Landlord with the names and addresses of persons Landlord can contact for such
copies at Landlord’s cost and expense. All of such plans and specifications or
information shall be delivered as-is, without warranty or representation of any
kind.

 

18.    Whole Agreement.    The mutual obligations of the parties as provided
herein are the sole consideration for this Agreement, and no representations,
promises or inducements have been made by the parties other than as appear in
this Agreement. This Agreement may not be amended except in writing signed by
both parties.

 

19.    Building One Lease.    All of Landlord’s interest in the Building One
Lease was transferred to its current owner, PW Commerce Center LP, a Texas
limited partnership, an affiliate of Landlord. Nothing in this Agreement is
intended, or shall be construed, to modify, amend or otherwise affect any of the
terms and provisions of the Building One Lease, all of which remain in full
force and effect as of the date of this Agreement.



--------------------------------------------------------------------------------

20.    Miscellaneous.    The express warranties, representations, agreements,
and obligations contained in this Agreement shall survive the execution and
delivery of this Agreement and the consummation of the transactions contemplated
herein. This Agreement may be executed in any number of counterparts which
together shall constitute the Agreement. If any party obtains a judgment against
any other party by reason of breach of this Agreement, reasonable attorneys’
fees as fixed by the court shall be included in such judgment. This Agreement
and the terms and provisions hereof shall inure to the benefit of and be binding
upon the heirs, successors and assigns of the parties. This Agreement shall be
construed and enforced in accordance with the laws of the state of Texas. The
parties agree that each party and its legal counsel have reviewed or have had
the opportunity to review this Agreement. In the event of any conflict between
the terms of the Lease and this Agreement, this Agreement shall control.

 

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

LANDLORD:

 

COLINAS CROSSING LP,

a Delaware limited partnership

 

By:  Steven A. Means Interests, Inc.,

a Texas corporation, a general partner

 

By: /s/ Steven A. Means

Name: Steven A. Means

Its: President

 

TENANT:

 

i2 TECHNOLOGIES US, INC.,

a Nevada corporation

 

By: /s/ William Beecher

Name: William Beecher

Its: CFO

 

ORIGINAL TENANT:

 

i2 TECHNOLOGIES, INC.,

a Delaware corporation

 

By: /s/ William Beecher

Name: William Beecher

Its: CFO



--------------------------------------------------------------------------------

JOINDER OF BUILDING ONE OWNER

 

The undersigned joins in this Agreement for the purpose of acknowledging and
agreeing to be bound by the provisions of Section 19 of this Agreement.

 

PW COMMERCE CENTER LP,

a Texas limited partnership

 

By: PW Fairview, Inc.

       its general partner

 

By: /s/ F. Michael Nugent

Name: F. Michael Nugent

Title: Vice President